Title: From George Washington to James Seagrove, 4 September 1792
From: Washington, George
To: Seagrove, James



Sir,
Mount Vernon Sep. 4th 1792.

It was necessary for the Express that brought your dispatches to me to proceed to the War Office with my sentimt thereupon—Enclosed you have the result. To these I have nothing to add

but my entire approbation of the zeal and intelligence with which you have conducted matters with the Creek Indians—My good wishes for the perfect restoration of your health—and my hope that it may comport with your Inclination and views to superintended that business, agreeably to the Plan suggested by the Secretary of War.
As I do not perceive that any mention is made of it in the letter from the Secretary of War to you, it may not be amiss to inform you that One hundred Dollars has been advanced to Mr Jas Jordon to defray the expences of his journey; for which he must acct to you. With esteem I am Sir Yr Obedt Hble Servt

Go: Washington

